DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/27/2021 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claims 1, 3, and 34-36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding Claim 1, applicant respectfully submits that the cited art does not disclose or suggest the aspects of ... generating 3D object data based on the sky images to model one or more objects in the region of sky by generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras, the 3D object data comprising information regarding (i) a thickness of the one or more objects and (ii) a continuous 3D surface mesh of the one or more objects ... and determining a level of solar radiation at the POI (point of interest) based on ... the 3D object data comprising the information regarding (i) the thickness of the one or more objects in a region of sky and (ii) the continuous 3D surface mesh of the one or more objects. Examiner respectfully disagrees. 
a continuous 3D surface mesh of one or more objects, Peng discloses in figures 11-13 examples of stitched multi-TSI view (Examiner’s interpretation of 3D surface mesh of one or more objects) and is explained in further detail in section 4.4, pages 13-14. Peng also discloses in the third paragraph of page 2, “By analyzing the red-green-blue (RGB) channels in sky images, researchers can determine the details of various cloud properties, such as opaqueness and thickness (Shields et al., 1993; Ghonima et al., 2012; Long et al., 2006).” It is for these reasons, the examiner maintains their rejections. 
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3, 5-8, 12, 15-17, 20, 24, 30, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (3D Cloud detection and tracking system for solar forecast using multiple sky imagers, Solar Energy Volume 118 (2015) pg. 496-519), herein referred to as Peng, in view of Viekherman et al. (Clouds in the cloud, Computer Vision -- ACCV 2014, 2015-04-17, p.659-674), herein referred to as Viekherman, and Ghonima et al. (A method for cloud detection and opacity classification based on ground based sky imagery, Atmos. Meas. Tech., 5, 2881-2892, 2012) herein referred to as Ghonima.

Regarding Claim 1, Peng teaches a method for determining a level of solar radiation at a point of interest (POI) (Abstract), the method comprising: capturing multiple sky images by a distributed network of digital cameras (total sky imagers (TSI)) comprising multiple pairs or sets of digital cameras capturing sky images of a region of the sky (Abstract); determining sun location parameters (section 5), wherein generating the 3D sky model comprises: generating 3D object data based on the sky images to 
Although Peng teaches generating irradiance forecasting model from 3d cloud tracking and irradiance forecasting (section 6), the reference doesn’t specifically disclose generating a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras. However in a related field, Viekherman discloses the generation of 3D sky model (Fig. 8 and 9) and a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras (Fig. 8 and 9; pgs. 669-671). Viekherman fails to teach the 3D object data comprising information regarding (i) a thickness of the one or more objects. However in a related field, Ghonima teaches the 3D object data comprising information regarding (i) a thickness of the one or more objects (pg. 3, section 2.3; pg. 6-7, section 3.3 & 4.1).
 Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peng to incorporate the teachings of Viekherman and Ghonima by including: the generation of a 3D model 

	Regarding Claim 2, Peng further teaches the method of claim 1, wherein determining a level of solar radiation at a POI comprises: computing a light path between the PO and a location of the sun based on the sun location parameters (Fig. 7; section 5); determining if the one or more objects modelled in the 3D sky model occludes the light path (Section 4 and 5; Fig. 7 & 8); and determining the level of solar radiation at the POI based on a level of occlusion of the light path by the one or more objects (section 2, pg. 500).
	Regarding Claim 3, Peng further teaches the method of claim 1, wherein for each object amongst the one or more objects, the 3D object data comprises information regarding one or more of the following: a continuous 3D volumetric mesh of the object; a 3D shape of the object; a volume of the object; an optical depth of the object (pg. 497).
	Regarding Claim 5, Peng further teaches the method of claim 1, wherein the digital cameras in each pair or set of digital cameras are spaced by between 100 meters and 2 kilometers (Fig. 1(d)).
	Regarding Claim 6, Peng further teaches the method of claim 1, wherein each pair or set of digital cameras is spaced by between 2 and 20 kilometers from other pairs or sets of digital cameras in the distributed network of digital cameras. (Examiner’s Note: Viekherman also teaches the limitations of this claim (pg. 669, simulations)).

	Regarding Claim 8, Peng further teaches the method of claim 1, wherein generating 3D object data comprises aligning the sky images based on the sun location parameters, or wherein the digital cameras in the distributed network of digital cameras comprise wide-angle or fisheye lenses, or generating 3D object data comprises aligning the sky images by 3D rotating the sky images in a fish-eye space (Fig. 11) (Examiner’s Note: Viekherman also teaches the limitations of this claim (Abstract; pg. 664, section 5 (fisheye)). 
	Regarding Claim 12, Peng further teaches the method of claim 1, wherein generating separate 3D models comprises generating separate 3D point clouds or 3D meshes based on the sky images captured by each pair or set of digital cameras, generating 3D object data further comprises aligning and merging separate 3D models to generate the 3D sky model of the region of the sky, and merging the separate 3D models comprises matching features between the separate 3D models (Fig. 11, 12, 13).
	Regarding Claim 15, Peng further teaches the method of claim 1, wherein the separate 3D models are sparse models, and generating 3D object data comprises merging separate sparse models on demand to generate a surface patch for the region of sky between the POI and the sun (Fig. 11 and 12).
	Regarding Claim 16, Peng further teaches the method of claim 1, wherein generating 3D object data further comprises resolving conflicting data in overlapping 
	Regarding Claim 17, Peng further teaches The method of claim 1, wherein generating position data comprises determining a location and an altitude of a base of each of the one or more objects in the region of sky based on the sky images captured by multiple digital cameras in the distributed network of digital cameras, generating position data comprises determining an altitude of each of the one or more objects based on a pixel-shift of each object between sky images, and wherein generating the 3D sky model comprises combining the position data and the 3D object data (pg. 503-505, Section 4.1, Fig. 7). 

	Regarding Claim 24, the combination of the above references teach the method of claim 1. Peng further teaches wherein determining a level of solar radiation at the POI comprises: estimating a future position of each of the one or more objects by extrapolating a past position, volume, optical depth and/or velocity of the object; and forecasting a future level of solar radiation at the POI (Abstract; Section 5).
	
	Regarding Claim 30, the combination of the above references teach the method of claim 1. Peng further teaches wherein capturing the sky images comprises capturing multiple images at different exposure parameters and combining the multiple images into a single sky image (pg. 501-502, section 3.2; pg.; 508-511, sections 4 & 5, Peng). 
	
	Regarding Claim 36, Peng teaches a system comprising: a distributed network of digital cameras (total sky imagers (TSI)) comprising multiple pairs or sets of 
Although Peng teaches generating irradiance forecasting model from 3d cloud tracking and irradiance forecasting (section 6), the reference doesn’t specifically disclose generating a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras. However in a related field, Viekherman discloses the generation of 3D sky model (Fig. 8 and 9) and a three-dimensional (3D) sky model based on the sky images or generating a separate 3D model for each of the one or more objects based on the sky images captured by each pair or set of digital cameras (Fig. 8 and 9; pgs. 669-671). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Peng to incorporate the teachings of Viekherman by including: the generation of a 3D model in order to present a visual representation of the data collected.


Claims 20, 27, 31, 33 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Peng, Viekherman, and Ghonima, in view of Dominguez et al. (WO2015104281A1, 16-07-2015), herein referred to as Dominguez.
	
Regarding Claim 20, the combination of the above references teach the method of claim 1. The combination fails to teach wherein: generating the 3D sky model comprises: determining pixels in the sky images that are below a horizon; and masking the pixels in the sky images that are below the horizons determining pixels in the sky images that correspond to a fixed object, and masking the pixels in the sky images that correspond to a fixed object; or determining the sun location parameters comprises: storing the captured sky images, determining the sun location parameters based on stored sky images captured at different times of a day, and fitting a smoothed curve through sun location points determined from the sky images such that an error between the sun location points and a sun azimuth/zenith model of the sun's rotation is minimized. 
However, in a related field, Dominguez teaches determining the sun location parameters comprises: storing the captured sky images, determining the sun location parameters based on stored sky images captured at different times of a day, and fitting a smoothed curve through sun location points determined from the sky images such that an error between the sun location points and a sun azimuth/zenith model of the sun's rotation is minimized (Fig. 5 and 6). Therefore, it would have been obvious to a 
	
	Regarding Claim 27, the combination of the above references teach the method of claim 1. Peng further teaches wherein determining a level of solar radiation at the POI. The combination of the above references fail to teach wherein generating a control signal comprises one or more of: generating a control signal to control an inverter output to adjust ramp-rates in an electrical grid; controlling energy storage charge and discharge rates and timing; controlling the rate and timing of energy consumption of electrical devices; controlling electrical devices to provide voltage, frequency and network services to the electrical grid; and controlling a generator to compensate for a reduction of performance caused by a cloud cover reducing level of solar radiation of the solar power system, and wherein a number of sky images captured is such that an accuracy of the determined level of solar radiation is sufficient for generating a control signal that compensates for a difference between a power demand and a predicted solar power performance. 
	However, in a related field Dominguez teaches according to the invention, a predicted electrical power output, or output change, is used to operate the solar plant, specifically the converter means connected to, and powered by, the interconnected 
Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Peng and Fisherman to incorporate the teachings of Dominguez by including: control of components of an electrical grid based on solar radiation/irradiance in order to efficiently predict generation and operation/output of the solar plant.
	Regarding Claim 31, the combination of the above references teach the method of claim 1. The combination further teaches that each of the one or more object is a cloud (pg. 661, Fig. 1 (Veikherman)), but fails to specifically disclose determining cloud formation and/or advection parameters based on the sky images; and determining the level of solar radiation based on the cloud formation and/or advection parameters. However, in a related field, Dominguez teaches the prediction of sky conditions based on cloud evolution models (pg. 4, lines 9-32, pg. 5, lines 1-14); and determine the level of solar radiation based on the cloud formation and/or advection parameters (Fig. 6, 
	Regarding Claim 33, the combination of the above references teach the method of claim 1. The combination further teaches that this forecasting system is vetted at the 32-megawatt Long Island Solar Farm (LISF), but doesn’t specifically teach measurements of distributed solar power generation. However, in a related field, Dominguez teaches, wherein determining a level of solar radiation at a point of interest (POI) is also based on one or more of the following: satellite imagery; numerical weather forecasts; weather observations; and measurements of distributed solar power generation (Fig. 5 and 6; Claims 6-8). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Peng and Viekherman to incorporate the teachings of Dominguez by including measurements of distributed solar power generation in order to predict an electrical power output or output change to smoothen ramp rates and coordinate operation of energy storage (pg. 5, lines 15-25 (Dominguez)).	
	Regarding Claim 34, the combination of the above references teach a method for determining a network of digital cameras to estimate a performance of a solar power system (Abstract, Peng), but doesn’t specifically teach the method comprising: claim 1  to determine a predicted level of solar radiation; determining a predicted performance of a solar power system based on the predicted level of solar radiation; receiving measurement data indicative of the actual performance of the solar power system; determining a difference between the predicted performance and the actual performance; and determining the network of digital cameras by reducing the difference between the predicted performance and the actual performance. However, in a related field, Dominguez teaches determining a predicted performance of a solar power system based on the predicted level of solar radiation; receiving measurement data indicative of the actual performance of the solar power system; determining a difference between the predicted performance and the actual performance; and determining the network of digital cameras by reducing the difference between the predicted performance and the actual performance (Fig. 5 & 6; Claim 11 & 12). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Peng and Viekherman to incorporate the teachings of Dominguez by including: comparing prediction/forecasted data to actual data in order to more accurately predict an electrical power output or output change to smoothen ramp rates and coordinate operation of energy storage.




Allowable Subject Matter

Claim 35 is allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding Claim 35, the combination of the above references teach a method for determining a network of digital cameras to estimate a performance of a solar power system (Abstract, Peng), but doesn’t specifically teach the method comprising: to determine a predicted level of solar radiation; determining a predicted performance of a solar power system based on the predicted level of solar radiation; receiving measurement data indicative of the actual performance of the solar power system; determining a difference between the predicted performance and the actual performance; and determining the network of digital cameras by reducing the difference between the predicted performance and the actual performance. However, in a related field, Dominguez teaches determining a predicted performance of a solar power system based on the predicted level of solar radiation; receiving measurement data indicative of the actual performance of the solar power system; determining a difference between the predicted performance and the actual performance; and determining the network of digital cameras by reducing the difference between the predicted performance and the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863  


/NATALIE HULS/Primary Examiner, Art Unit 2863